FILE COPY


                                  M A N D A T E

TO THE 138TH DISTRICT COURT of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 19th day of
March, 2015, the cause upon appeal to revise or reverse your judgment between

Michael A. Alex,                                                            Appellant,
                                           v.
Brownsville Independent School                                               Appellee.
District
CAUSE NO. 13-14-00643-CV                                   (Tr.Ct.No. 2010-DCL-8142-B)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the appeal should be dismissed. The Court orders the appeal
DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against
appellant.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 25th day of June, 2015.




                                                Cecile Foy Gsanger, CLERK